DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that all claims can be examined concurrently without serious burden because all independent claims are about determining a dropout and recover said dropout on a surface map.  This is not found persuasive because claims 9-12 and claims 13-15 have elements (e.g., without applying second image parameter, correlation existence, etc.) that differentiate from each other and from claims 1-8.  The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
The requirement is still deemed proper and is therefore made FINAL.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marimon Sanjuan et al. (US2013/0286017).
To claim 1, Marimon Sanjuan teach an apparatus comprising: 
a processor; a memory on which are stored machine readable instructions (paragraph 0001) that when executed by the processor, cause the processor to: 
determine whether a first surface map includes a dropout (dropout as depth information), the first surface map being generated using a first image parameter on a first image and a second image (two consecutive video frames); based on a determination that the first surface map includes a dropout, recover information corresponding to the dropout (paragraphs 0032-0033, 0076); 
generate a recovered surface map using the recovered information; and store the recovered surface map (paragraphs 0039, 0077-0101).


To claim 2, Marimon Sanjuan teach claim 1.
Marimon Sanjuan teach wherein to recover information corresponding to the dropout, the instructions are further to cause the processor to: access a second image parameter; apply the second image parameter to a first section of the first image to identify a first recovered region in the first image; apply the second image parameter to a second section of the second image to identify a second recovered region in the second image; and generate the recovered surface map using the first recovered region and the second recovered region (paragraphs 0034-0041, frame version using controlled changes of at least one parameter of fixed image).

To claim 4, Marimon Sanjuan teach claim 2.
Marimon Sanjuan teach wherein the second image parameter includes at least one of: a size of the first section and the second section; a spacing between the first section and the second section; a spacing between control points where recovery is to be performed within a region containing the dropout of the first image, the second image, or both; a weighting profile of features in the first section and the second section; a shape of the first section and the second section; an orientation of the first section and the second section; an anisotropy of the features in the first section and the second section; or a density of measurement points in the first section and the second section (paragraphs 0036-0042, 0052).



Alternatively
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belohlavek (US5871019).
To claim 1, Belohlavek teach an apparatus comprising: 
a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: 
determine whether a first surface map includes a dropout (column 5 lines 36-45, column 8 lines 55-65, recognizing image dropout while locating cavity boundaries), the first surface map being generated using a first image parameter on a first image and a second image; based on a determination that the first surface map includes a dropout, 
generate a recovered surface map using the recovered information; and store the recovered surface map (column 4 line 62 to column 5 line 29).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marimon Sanjuan et al. (US2013/0286017).
To claim 3, Marimon Sanjuan teach claim 2.
Marimon Sanjuan teach wherein the instructions are further to cause the processor to: determine a location on the first surface map at which the dropout is located, wherein the first section of the first image and the second section of the second image includes the determined location on the first surface map (paragraph 0011, establish correspondences between some selected features extracted from the images; paragraphs 0037-0038, segment-oriented depth map, which would be obvious to one of ordinary skill in the art to recognize as establishing correspondence of determined location on both frames).


Marimon Sanjuan teach wherein to recover information corresponding to the dropout, the instructions are further to cause the processor to: iteratively access additional image parameters; and iteratively apply the additional image parameters to a first section of the first image and to a second portion of the second image until the information corresponding to the dropout is recovered (paragraph 0083, iterative process for recovering depth information, which would have been obvious to recognize as until the information corresponding to the dropout is recovered).

To claim 6, Marimon Sanjuan teach claim 1.
Marimon Sanjuan teach wherein the instructions are further to cause the processor to: determine that the first surface map includes a second dropout at a second location; recover second information corresponding to the second dropout; and generate the recovered surface map using the recovered second information (paragraph 0032, generated depth maps are used for an action selected, which would have been obvious that there are more than one depth/dropout at different locations).

To claim 7, Marimon Sanjuan teach claim 1.
Marimon Sanjuan teach wherein the recovered information pertains to height information at a location corresponding to the dropout (as explained in response to claim 1 above, depth information of selected action), but Marimon Sanjuan do not expressly disclose wherein the layer comprises a layer of build material particles (despite of obviousness of build material particles, representation of being visible), which would have been obvious to one of ordinary skill in the Official Notice is taken.

To claim 8, Marimon Sanjuan teach claim 1.
Marimon Sanjuan teach wherein the first image and the second image include images of build material particles in the layer that are solidified together and build material particles in the layer that are not solidified to other build material particles (obvious as explained in response to claim 7 above, due to action in frame being selected for conversion of 2D to 3D, which makes different connections of build material particles, hence Official Notice is taken).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        January 15, 2022